COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00376-CV


Rueben Mendoza                         §    From the 352nd District Court of

                                       §    Tarrant County (352-259031-12)
v.
                                       §    November 20, 2014

Fort Worth Housing Authority and       §    Per Curiam
Ameritex Security

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of prosecution.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM